 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1555 Filed 08/31/20 Page 1 of 24




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      Criminal No. 00-50054

                 Plaintiff,                    Hon. Bernard A. Friedman
                                               United States District Judge

JAMES D. LEWIS,

               Defendant.
__________________________________________________________________

         United States of America’s Response Opposing
       the Defendant’s Motion for Compassionate Release
__________________________________________________________________

     Beginning in 1996 continuing until his arrest on August 15, 2000,

Lewis and others brought large amounts of powder cocaine from

California to Flint, Michigan, cooking up large amounts of the cocaine

to convert it into cocaine base. (PSR ¶ 13). During the course of the

investigation, law enforcement recovered over 300 grams of cocaine

base and determined that Lewis was a leader of the organization and

directed numerous others to distribute cocaine and cocaine base,

including a minor. (PSR ¶¶ 12-17).

     A grand jury indicted Lewis in a first superseding indictment for

conspiracy to distribute cocaine, possession with intent to distribute

                                       1
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1556 Filed 08/31/20 Page 2 of 24




cocaine, and felon in possession of a firearm. At trial, a jury convicted

Lewis of all three charges. The PSR determined that Lewis was eligible

for numerous enhancements. (PSR ¶¶ 24, 25, 27, 28).

     The Court sentenced Lewis to a life sentence on the first two

counts and ten years imprisonment on the final count. That sentence

was later reduced to 360 months imprisonment for the drug counts.

     Lewis was detained during the pendency of his case and began

serving his current sentence on November 13, 2001. Lewis initially

moved for compassionate release, but had not exhausted his

administrative remedies. He has now renewed his motion after properly

doing so, and his attorney has submitted a supplemental brief on his

behalf.

     Although Lewis’s heightened risk from Covid-19 based on his

morbid obesity normally qualifies as an “extraordinary and compelling

reason[]” for release under § 1B1.13(1)(A) & cmt. n.1(A), Lewis has

already contracted and recovered from Covid-19. The risk of serious

illness from reinfection is speculative and does not support an

extraordinary and compelling reason for his release. Moreover, Lewis is

not otherwise eligible for release. Lewis’s offense and criminal history


                                       2
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1557 Filed 08/31/20 Page 3 of 24




make him a danger to the community, which precludes release under

USSG § 1B1.13(2). His offense conduct, firearm possession, violent

juvenile history, and inability to conform himself to the rules of the

prison make him a danger to the community. And the § 3553(a)

factors—which the Court must also consider under § 3582(c)(1)(A)—

likewise do not support release because of the serious nature of the

offense and Lewis’s lengthy remaining sentence.

     The Bureau of Prisons has assessed its entire population to

determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home

confinement. As of August 31, 2020, this process has already resulted in

at least 7,559 inmates being placed on home confinement. See BOP

Covid-19 Website. Given these efforts—and “the legitimate concerns

about public safety” from releasing inmates who might “return to their

criminal activities,” Wilson, 2020 WL 3056217, at *11—the Court

should deny Lewis’s motion for compassionate release.

                               Background

     Lewis’s first interaction with the criminal justice system was an

extraordinarily serious one, occurring when Lewis was only 14 years


                                       3
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1558 Filed 08/31/20 Page 4 of 24




old. (PSR ¶¶ 36-37). Lewis and other co-actors attempted to rob a drug

house, and one of the other participants of the robbery shot and killed a

woman and a child. (PSR ¶ 37). Lewis agreed to testify against the co-

participants and eventually received probation in probate court on a

robbery charge. Id. This offense, which involved the loss of life of a

woman and a child, provided Lewis with an opportunity to have a

serious interaction with the criminal justice system but emerge with no

adult criminal record. Lewis, however, did not learn from this

experience.

     Instead, while on probation for that juvenile offense, police

arrested Lewis possessing cocaine, resulting in another juvenile

delinquency. (PSR ¶ 38). In 1994, Lewis received his first adult criminal

conviction at the age of 17 for possessing marijuana. (PSR ¶ 40). At age

22, police arrested Lewis after he ran from a traffic stop. (PSR ¶¶ 49-

50). In Lewis’s jacket pocket was a loaded, stolen firearm. Id. Lewis

received probation for that offense, but tested positive for cocaine while

on probation. (PSR ¶ 51). Lewis began his probationary sentence in

February 2000, just over six months before his arrest on this case.




                                       4
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1559 Filed 08/31/20 Page 5 of 24




     A federal investigation determined that Lewis was a leader of a

lengthy drug conspiracy that spanned over years. This drug conspiracy

was significant, involving over 1.5 kilograms of cocaine base trafficked

to Flint over the four year time period. (PSR ¶ 13). During the course of

the investigation, law enforcement recovered cocaine base and powder

cocaine. (PSR ¶¶ 12-17).

     A grand jury indicted Lewis in a first superseding indictment for

conspiracy to distribute cocaine, possession with intent to distribute

cocaine, and felon in possession of a firearm. At trial, a jury convicted

Lewis of all three charges. The PSR determined that Lewis was

involved in a conspiracy that involved at least 1.5 kilograms of cocaine

base, that he was a leader or organizer of a group involving five or more

individuals, and that he involved a minor in the distribution. (PSR

¶¶ 24, 27, 28). The PSR also determined that Lewis possessed a firearm

in connection with the offense. (PSR ¶ 25). The Court sentenced Lewis

to a life sentence on the first two counts and ten years imprisonment on

the final count, a sentence that was later reduced to 360 months

imprisonment for the drug counts.




                                       5
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1560 Filed 08/31/20 Page 6 of 24




                                Argument

I.   The Bureau of Prisons has responded to Covid-19 by
     protecting inmates and increasing home confinement.

     A.    The Bureau of Prisons’ has taken measures to limit
           the further spread and impact of Covid-19 in its
           facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

                                       6
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1561 Filed 08/31/20 Page 7 of 24




are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

     Within its facilities, the Bureau of Prisons has “modified

operations to maximize physical distancing, including staggering meal

and recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.




                                       7
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1562 Filed 08/31/20 Page 8 of 24




        Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. Lompoc FCI and USP Lompoc have

been especially hard-hit by Covid-19. In response, Lompoc officials have

built new medical facilities to deal with COVID-19, expanded housing,

and every single inmate in the low security area of the prison (where

Lewis is housed) was tested for COVID-19. At this time, however, the

outbreak has significantly subsided at the facility. At FCI Lompoc,

where Lewis is housed, there are no active cases amongst inmates and

only two staff members currently infected, which appear to be similar

numbers when the government originally responded to Lewis in July

2020.

        B.   The Bureau of Prisons is increasing the number of
             inmates who are granted home confinement.

        The Bureau of Prisons has also responded to Covid-19 by

increasing the placement of federal prisoners in home confinement.

Recent legislation now temporarily permits the Bureau of Prisons to

“lengthen the maximum amount of time for which [it] is authorized to

place a prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

                                       8
 Case 4:00-cr-50054-BAF ECF No. 390, PageID.1563 Filed 08/31/20 Page 9 of 24




§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

     The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 7,559 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

     This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the


                                       9
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1564 Filed 08/31/20 Page 10 of 24




Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might

have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 2020 WL 3056217, at *11.

      The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).
                                      10
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1565 Filed 08/31/20 Page 11 of 24




     The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”

Wilson, 2020 WL 3056217, at *11, including whether a particular

inmate would adhere to release conditions and social-distancing

protocols during the pandemic. If a prisoner would be unlikely to take

release conditions or Covid-19 precautions seriously, for instance, he

would also be far more likely than the general public to contract and

spread Covid-19 if released.

     Finally, the Bureau of Prisons’ home-confinement initiative allows

it to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not


                                      11
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1566 Filed 08/31/20 Page 12 of 24




place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.

     Those types of system-wide resource-allocation decisions are

difficult even in normal circumstances. That is why Congress tasked the

Bureau of Prisons to make them and has not subjected the decisions to

judicial review. 18 U.S.C. § 3621(b) (“Notwithstanding any other

provision of law, a designation of a place of imprisonment under this

subsection is not reviewable by any court.”); United States v. Patino, No.

18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a

general rule, the Court lacks authority to direct the operations of the

Bureau of Prisons.”). It is especially true now, given the Bureau of

Prisons’ substantial and ongoing efforts to address the Covid-19

pandemic.




                                      12
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1567 Filed 08/31/20 Page 13 of 24




II.   The Court should deny Lewis’s motion for compassionate
      release.

      Lewis’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

      Lewis must show “extraordinary and compelling reasons” for

compassionate release, and release must be “consistent with” the

Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

As with the identical language in § 3582(c)(2), compliance with the

policy statements incorporated by § 3582(c)(1)(A) is mandatory. See

Dillon v. United States, 560 U.S. 817 (2010); United States v. Jackson,

751 F.3d 707, 711 (6th Cir. 2014). To qualify, a defendant must have a

                                      13
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1568 Filed 08/31/20 Page 14 of 24




medical condition, age-related issue, family circumstance, or other

reason that satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1,

and he must “not [be] a danger to the safety of any other person or to

the community,” USSG § 1B1.13(2).

     Even if a defendant is eligible for compassionate release, a district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a)

support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at

sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

     A.    Lewis is not eligible for compassionate release under
           the mandatory criteria in USSG § 1B1.13.

     Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling

reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well



                                      14
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1569 Filed 08/31/20 Page 15 of 24




developing “the criteria to be applied and a list of specific examples” for

when release is permitted. 28 U.S.C. § 994(t).

     Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

     The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.


                                      15
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1570 Filed 08/31/20 Page 16 of 24




     Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement

limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of

the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

     The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Lewis and other inmates. See Wilson

v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2, *8 (6th

Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson, 2020 WL 3056217,

at *11.




                                      16
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1571 Filed 08/31/20 Page 17 of 24




     Lewis is 43 years old, but is morbidly obese. Lewis is six feet tall.

He claims that he weighed 384 pounds as of February 2020. Medical

records from May 3, 2020, indicate that his weight is 344 pounds. (R.

349: Motion for Compassionate Release, Pg.ID. 1186). Regardless of

whether he weighs 344 or 384 pounds, it appears that Lewis qualifies as

morbidly obese. Lewis correctly points out that he has a risk factor for

complications for COVID-19 in the form of morbid obesity. Despite his

younger age that would ordinarily make him a lower risk of

complications, his obesity does create a higher risk. Lewis’s other

claimed issues are less certain as risks for serious illness from Covid-19,

but his weight would normally qualify as an extraordinary and

compelling circumstance in conjunction with the Covid-19 pandemic.

     However, Lewis has already contracted and recovered from Covid-

19. It is likely Lewis will build up antibodies to Covid-19 for at least

some period of time. It does not appear likely that individuals can

immediately catch Covid-19 again, though the period of resistance to

the virus is unknown at this time. On March 26, 2020, while appearing

on The Daily Show with Trevor Noah, Dr. Anthony Fauci, the director

of the National Institute for Allergy and Infectious Diseases, told Noah,


                                      17
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1572 Filed 08/31/20 Page 18 of 24




“So, it's never 100 percent, but I'd be willing to bet anything that people

who recover are really protected against reinfection." Johns Hopkins

University School of Public Health states that it is “expected that there

will be a low possibility of reinfection, but this is not known yet for

sure.” “As far as I know, there are no confirmed cases of anyone getting

sick, then better, then sick again with a confirmed live virus,” says Lee

Riley, MD, a professor and chair of the Division of Infectious Disease

and Vaccinology at the UC Berkeley School of Public Health. In other

words, reinfection is speculative, and the possibility of reinfection does

not rise to the level of extraordinary and compelling circumstance

warranting release.

     Last week marked the reporting of the first confirmed case of a

reinfection of Covid-19 but it only continues to reinforce that Lewis’s

current circumstances do not create an extraordinary and compelling

reason for his release. A single asymptomatic case of reinfection has

preliminarily been confirmed and there are reports of two other cases of

reinfection in Europe, though data has not been provided to

substantiate these other two reinfections.




                                      18
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1573 Filed 08/31/20 Page 19 of 24




     As one author noted, “With more than 24 million SARS-CoV-2

cases worldwide, it’s likely that reinfection is probably rare if it hasn’t

been observed until now.” A prominent Yale researched tweeted about

the confirmed case of reinfection and noted, “[T]his is no cause for

alarm, it’s a textbook example of how immunity should work.” She then

noted that the second reinfection was asymptomatic because of the

patient’s first reinfection. Another researcher has noted that “[T]he

majority of patients likely have a cocktail of immune responses that

activate on second exposure,” said Brian Wasik, a virologist at Cornell

University. “This Hong Kong patient also seems to have been

asymptomatic on second infection, perhaps due to some immune

response.”

      Courts have varied in how they assess the risk of reinfection,

with some calling it speculative and refusing to find it a compelling and

extraordinary circumstance. United States v. Daugerdas, No. 09CR581,

2020 WL 4931988, at *3 (S.D.N.Y. Aug. 18, 2020). Other courts have

noted that courts generally find that the risk of reinfection does not

warrant compassionate release. United States v. Risley, No. 1:12-CR-

0363 AWI, 2020 WL 4748513, at *2 (E.D. Cal. Aug. 17, 2020). See also


                                      19
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1574 Filed 08/31/20 Page 20 of 24




United States v. Payne, No. CR 14-86, 2020 WL 4747709, at *2 (E.D. La.

Aug. 17, 2020) (risk of reinfection not compelling or extraordinary) and

United States v. Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D.

La. Aug. 10, 2020) (collecting cases dismissing risk of reinfection as an

extraordinary and compelling reason for release). And in United States

v. Logan, the court denied release to a defendant who had “already

contracted—and beaten—the virus.” No. 1:15-CR-00027, 2020 WL

3960999, at *2 (W.D.N.C. July 13, 2020). The court explained that

“[w]hile it is unclear how long Covid-19 immunity might last following

infection, it is reasonable to assume that [he] is not at risk of infection

for some time.” Id. at *2 n.4; accord United States v. Buford, No. 05-

80955, 2020 WL 4040705, at *5 (E.D. Mich. July 17, 2020). Lewis’s

updated medical records show no change in his condition, and any risk

of serious illness from reinfection is speculative and does not create a

“compelling and extraordinary reason” warranting his release.

     B.    Lewis is a danger to the community and the factors
           set forth in 18 U.S.C. § 3553(a) do not support relief.

     Even if Lewis is statutorily eligible for a sentence modification

based on an “extraordinary and compelling reason,” compassionate

release is not appropriate. Before ordering relief, courts must consider

                                      20
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1575 Filed 08/31/20 Page 21 of 24




the factors set forth in 18 U.S.C. § 3553(a) and determine that the

inmate “is not a danger to the safety of any other person or to the

community.” USSG § 1B1.13(2). So even if the Court were to find Lewis

eligible for compassionate release, the § 3553(a) factors and § 1B1.13(2)

should still disqualify him.

     Lewis has a juvenile adjudication for a drug robbery that resulted

in the death of two other human beings. While on probation for that

offense, he still possessed cocaine. As an adult, he had a firearm

conviction. He twice sustained gunshot wounds, once in 1997 and again

in 1999. (PSR ¶ 59).

     The offense conduct here is consistent with Lewis’s overall pattern

of dangerous criminal behavior. Lewis’s offense was not a one-time

event but rather four years of sustained criminal behavior to spread

cocaine base in the city of Flint. Lewis had an aggravated role in the

offense as a leader, possessed a firearm in connection with the offense,

and involved a minor in his offense.

     Lewis has also not demonstrated a great deal of acceptance of

responsibility for the offense. Lewis’s sentencing was not an

acknowledgement of his wrongdoing, but instead a litany of sovereign


                                       21
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1576 Filed 08/31/20 Page 22 of 24




citizen declarations rejecting the court’s authority to sentence him and

even his status as a defendant. (R. 128: Sentencing, Pg.ID 577-582)

(Declaring himself a “third party intervenor,” declaring the case a

“private matter,” and stating that he does not consent to any sentence

from the court).

     While Lewis has served approximately 235 months of this

sentence, there is nothing that indicates that releasing him ten years

prior to the expiration of his sentence is a sound idea. Lewis is a danger

to the community and it would undermine the seriousness of his offense

to release him prior to the conclusion of his sentence. Lewis is still

young enough to reoffend and cause danger to the community.

     Even in custody, Lewis has not followed the rules consistently. In

2019, authorities caught Lewis with a prohibited device, a cellular

phone. (Exhibit 3 of original response) This violation belies the notion

that Lewis will follow the rules upon release, especially as it relates to

social distancing. Lewis’s release will endanger others, including taxing

resources of an already depleted law enforcement.

     The factors under 18 U.S.C. § 3553(a), including the serious

nature of the offense, Lewis’s criminal history, and the need to protect


                                      22
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1577 Filed 08/31/20 Page 23 of 24




others from Lewis do not support the idea of lopping off 33% of his total

sentence.

III. If the Court were to grant Lewis’s motion, it should order a
     14-day quarantine before release.

     If the Court were inclined to grant Lewis’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.

                               Conclusion

     Lewis’s motion should be denied.


                                   Respectfully submitted,

                                   Matthew Schneider
                                   United States Attorney

  Dated: August 31, 2020           s/Christopher W. Rawsthorne
                                   Christopher W. Rawsthorne
                                   Assistant United States Attorney
                                   600 Church Street
                                   Flint, MI 48502
                                   (810) 766-5177
                                   christopher.rawsthorne@usdoj.gov




                                      23
Case 4:00-cr-50054-BAF ECF No. 390, PageID.1578 Filed 08/31/20 Page 24 of 24




                     CERTIFICATE OF SERVICE

     I hereby certify that on August 31, 2020, the foregoing document

was electronically filed by an employee of the United States Attorney=s

Office with the Clerk of the Court using the ECF system which will

send notification of such filing to the following:

  Kimberly Stout

                                           s/Christopher W. Rawsthorne
                                           Assistant United States Attorney




                                      24
